REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States patent no. 10,936,351  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 9 recite the same patentable features as were found allowable in parent application no. 16/516998, which issued as United States patent no. 10,936,351 on 02 March 2021. Applicant has filed a terminal disclaimer which has been reviewed and accepted. Accordingly, the present application is found allowable for those same reasons. In particular, CHANDRA et al (U.S. Patent No. 9,274,934), discloses a display device configured to display a user interface (UI) at 4:24-48, 6:60-7:6, 7:41-58. CHANDRA discloses a processor configured to operate a robot (virtual software agent) to automate an activity in a virtual or remote machine environment, wherein the robot utilizes two or more anchors in a UI at 3:36-57, 4:24-48, 5:3-8, 6:60-7:6, 8:13-35. But, the two or more anchors are in the UI itself, and not within a captured image of the UI as recited. CHANDRA discloses the transceiver is configured to receive results from the relationship determined by the CV engine based on a “spatial analysis” of labels and text field elements in relation to the two or more anchors and a target element in an area of the captured image at 7:7-9:53, 10:21-50. But, Chandra does not disclose the relationship is based on a geometric match of labels and text field elements in relation to the two or more anchors and a target element in an area of the captured image. Nor does Chandra use a captured image, instead relying upon a hierarchy of subtrees embedded in html to identify relations. See, also, 3:36-57. CHANDRA discloses the robot performs the activity on the target element in the UI based on the relationship at 4:24-5:2, 7:59-8:12, 8:13-35.
Determining a relationship based on a geometric match of elements in an area of an image, wherein the geometric match is associated with a confidence interval (Cl), was known in the art, as evidenced by KNIGHTON et al (U.S. PG Pub. No. 2006/0036577) at ¶¶ [0029], [0033]. However, as was discussed above, CHANDRA does not use a screen capture image of the UI; in order to combine KNIGHTON with CHANDRA, it would be necessary to change CHANDRA’s principle of operation. If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668